Citation Nr: 1755751	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his active service.

2.  A bilateral hearing loss disability has not been present at any time during the pendency of this claim.

3.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for hepatitis.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for hepatitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination to address his claimed bilateral hearing loss and tinnitus in October 2010.  He has not asserted, and the evidence does not show his disabilities have increased in severity since then.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Tinnitus Claim

The Veteran seeks service connection for tinnitus, which he contends originated in service.  

The medical evidence confirms the Veteran currently has tinnitus.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty.  His STRs show a puretone threshold shift at separation, which is evidence of his exposure to acoustic trauma in service.  In addition, his DD-214 shows he was a Corpsman in the United States Air Force, and performed air evacuation missions.  The Air Force has acknowledged such occupations carry a high probability for exposure to acoustic trauma.  As such, the Veteran's exposure to excessive noise in service has been sufficiently corroborated.  

Next, the Board observes that the Veteran underwent a VA examination to assess his claimed tinnitus in October 2010.  On VA examination the Veteran was diagnosed with tinnitus.  However, the examiner concluded the Veteran's current tinnitus was less likely as not caused by or the result of his military service.  In support of this conclusion, the examiner stated the Veteran's tinnitus was not noted in service, and hearing loss was not indicated during her examination.  The examiner unfortunately failed to explain how or why these facts led to her conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).    Further, the examiner also failed to acknowledge or discuss the Veteran's lay reports in her medical opinion.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, an absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Notwithstanding the medical opinion provided by the October 2010 VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, which is consistent with his military occupation.  Additionally, in October 2017 the Board obtained a comprehensive medical opinion from the Chief of Otolaryngology at the Salt Lake City VAMC.  Following a complete review of the Veteran's claim file, the physician determined there is a greater than 50 percent probability the Veteran's tinnitus is due to his military noise exposure.  In support of her conclusion, the Otolaryngologist stated risk factors for the development of tinnitus include hearing loss, exposure to loud noise, and increased age.  The examiner further explained that her opinion was based on the fact that the Veteran's military noise exposure had been conceded.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his exposure to acoustic trauma in service.  The Chief of Otolaryngology has determined the Veteran's current tinnitus has a greater than 50 percent probability of being caused by his military noise exposure.  She provided a competent rationale to support her conclusion.  Accordingly, a nexus to service is established.  To the extent the October 2010 VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to his military service, the Board finds this opinion to be of less probative value as the opinion failed to address the Veteran's lay statements, was erroneously based on the absence of a diagnosis in service, and failed to acknowledge favorable evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed tinnitus and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his tinnitus.

Bilateral Hearing Loss Claim

The Veteran also seeks service connection for bilateral hearing loss, which he contends was a consequence of his military service.  As acknowledged above, exposure to acoustic trauma in service is shown.    

The central issue in this case is whether the Veteran has a current bilateral hearing loss disability that is related to his military noise exposure.

The Veteran has not submitted any private treatment records, and his outpatient treatment records from the Beaufort Naval Hospital, Dublin VAMC, and Charleston VAMC do not indicate he has undergone any audiological assessments in accordance with 38 C.F.R. § 3.385 noted above.  

During his above-noted October 2010 VA examination, the pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
10
LEFT
0
10
20
15
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  This examination report fails to show sufficient hearing impairment to qualify as a disability for VA purposes.

There is no other evidence showing the presence of sufficient hearing impairment in either ear to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for a bilateral hearing loss disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the course of his May 2017 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to service connection for hepatitis.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

The appeal for entitlement to service connection for hepatitis is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


